Citation Nr: 1048446	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-22 954A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee 
retropatellar pain syndrome, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for right knee 
retropatellar pain syndrome, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for residuals, bunion, 
left foot, fracture of great toe, and pes planus, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for residuals, right 
bunionectomy, fracture of 2nd metatarsal and pes planus, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to March 
2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2008, a statement of the case 
was issued in August 2008, and a substantive appeal was received 
in August 2008.  The Veteran failed to appear for a Board hearing 
in October 2010.  


FINDING OF FACT

In November 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that she 
wished to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran withdrew her appeal in November 2010, before a 
Board decision on the issues that were appealed.  Therefore, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the January 2008 RO rating decision denying a 
rating greater than 20 percent for low back strain and denying 
ratings greater than 10 percent for left and for right knee 
retropatellar pain syndrome and for left and for right foot 
bunion, toe fracture, and pes planus problems is dismissed.



		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


